McCOMB, J.
This is an original application for a writ of prohibition to restrain respondent court from proceeding to enforce a judgment removing the guardian of Louis H. J. Case, a minor, and ordering the delivery of the minor to its father, Howard L. Case. Respondent has demurred to the petition for a writ of prohibition.
At the oral argument it was made to appear to the satisfaction of this court that an appeal had been taken from the order to which the alternative writ of prohibition was directed. Therefore, pursuant to the provisions of section 949 of the Code of Civil Procedure, this appeal automatically stayed all proceedings in the trial court until the final determination of the appeal (In re Stratton, 133 Cal.App. 738, 739 [24 P.2d 832]), and an order issued in the present proceeding would be idle and of no effect. The law is established that a writ of prohibition will not issue where the issuance thereof will accomplish no useful purpose.
Bor the foregoing reasons respondent’s demurrer is sustained and the alternative writ heretofore issued is discharged.
Moore, P. J., and Wood (W. J.), J., concurred.